DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form 
The abstract of the disclosure is objected to because of its length and language.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1416 & 1471.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 1314, 1312, 1322, & 2231.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tongue must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For claim 1; The following limitations are being examined under 112(f), the retaining and coupling means.
As recited in line 21, the claim limitation recited the word “means” which is modified by the functional language “of.” The “retaining and coupling means” is further modified by the phrase “securing element” however that fails to provide sufficient structure for the limitation. Therefore, these claim limitations will be limited to the structure stated in the specification or an equivalent thereof the retaining means will be draw to two through holes (page 8; lines 2-3) or an 
For claim 11; The following limitations are being examined under 112(f), the retaining and coupling means.
As recited in line 11, the claim limitation recited the word “means” which is modified by the functional language “of.” The “retaining and coupling means” is further modified by the phrase “securing element” however that fails to provide sufficient structure for the limitation. Therefore, these claim limitations will be limited to the structure stated in the specification or an equivalent thereof the retaining means will be draw to two through holes (page 8; lines 2-3) or an equivalent thereof and the coupling means will be drawn to a bolt, shank, bushing (page 8; line 5) or an equivalent thereof.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1-18 are objected to because of the following informalities:  In the preamble of every claim the feeder is referenced as having "double sense of rotation" however. The specification and the claim language surrounding a singular feature should be the same. Appropriate correction is required.
Claims 8 & 17 are objected to because of the following informalities:  "conformed" in line 2 should be replace with formed.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1the tip" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said upper orifice" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the outer surface" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said the retaining media" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the sense" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said securing means" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said retaining means" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “at its lower part right and left reinforcing ears having a semicircular cutout” in line 11, this limitation is indefinite. It is unclear whether the ears each have a semi-circular cut out or together have a singular semi-circular cutout.
 Claim 1 recites “two upper and lower halves” in line 13, this limitation is implying that there are four “halves” to the clamp and further recitation in the claim is implying that there are only two halves. This limitation is indefinite. 
Claim 5 recites the limitation "central hole" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8said gripping means" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said lateral ears and lower flap" in line 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said upper orifice" in line 37.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the outer surface" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said the retaining media" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sense" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said securing means" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "said retaining means" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites “at its lower part right and left reinforcing ears having a semicircular cutout” in lines 1-2, this limitation is indefinite. It is unclear whether the ears each have a semi-circular cut out or together have a singular semi-circular cutout.
 Claim 11 recites “two upper and lower halves” in line 3, this limitation is implying that there are four “halves” to the clamp and further recitation in the claim is implying that there are only two halves. This limitation is indefinite. 
Claim 12
Claim 17 recites the limitation "said gripping means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4, 6, 7, 10, 13-16 & 18 are rejected due to their dependency. 
Allowable Subject Matter
The following claims are drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration: 
A Poultry poultry feeder with double-directional 
a substantially rounded rectangular plate with an upper ridge that forming forms a coupling slot; 
a hopper having a plurality of lower fins with an edge at the a tip of each fin and which are configured to be inserted into the coupling slot, a plurality of side and upper openings to allow internal washing, and an upper hole with lateral reinforcements; 
a circular flange having lateral ends that couples releasablyhole in said hopper and are held therein by said projections or stops, and wherein said flange comprises at its lower part right and left reinforcing ears each having a semicircular cutout; and 
a substantially cylindrical clamp conformed by an upper and lower  half, each in the shape of a half-round, wherein each of said upper and lower halves is divided into three sections, front, central and rear, by peripheral ridges, wherein the lower half comprises an orifice for receiving food in the central section, wherein said upper half comprises in its front section retaining and coupling means of a securing element; and a T-shaped curved tongue that slides through said peripheral ridges and over a groove in an outer surface of said lower half, wherein said tongue comprises adjacent to its rear end a through hole, and at its front end a tongue gripping media for better handling thereof, wherein said tongue has the function of opening and closing the passage of food through the food receiving orifice, 
wherein when the feeder is rotated, either clockwise or counter-clockwise, to be placed in its resting or washing position at approximately 160⁰ or 70⁰, depending on the direction in which it is turned, said feeder is maintained and secured in said position by means of said securing element, by rotating the flange on the central section of the clamp, so that said and coupling means coincides with the respective semicircular cutout of the right or left reinforcing ear of said flange according to the direction element through said retaining and coupling
The poultry feeder with double-directional further comprises a depression in the center thereof with a flat surface forming two hump sections, which has the function of uniformly distributing the food throughout the plate.
The poultry feeder with double sense of rotation according to claim 1, wherein said fins further comprise a semicircular projection on its lower side which reduces the food waste by pitching of the birds.
The poultry feeder with double-directional  they do not disengage during washing with pressure water of the feeder.
The poultry feeder with double-directional upper hole.
The poultry feeder with double-directional prevents the two parts of the throat of the flange from decoupling 
The poultry feeder with double-directional that are to be attached to tubes with a seam or rim in any sense so as not to have to flip the feeder.
The poultry feeder with double-directional tongue gripping media is 
The poultry feeder with double-directional claim 8, wherein said lateral ears and lower wing allow the tongue to be manipulated manually or by a suitable tool to reduce the operating time.
The poultry feeder with double-directional 
A Poultry poultry feeder with double-directional 
a substantially rounded rectangular plate with an outwardly curved peripheral ridge forming a coupling slot; 
a hopper comprising a plurality of lower fins joined at their free end by a grid, wherein said grid has a substantially concave shape with a coupling hook at its end configured to be fixedly coupled on the peripheral ridge to form a single element; wherein said grid comprises in one of its corners a release opening that  forms two releasing sections, which allows the hopper to be released from the plate by pulling one of the two releasing sections, with which the plate and the hopper are quickly and easily uncoupled without effort; said hopper further comprises a plurality of side and upper openings to allow internal washing, and an upper hole with lateral reinforcements; 
that hole in said hopper and are held therein by said projections or stops, and wherein said flange comprises at its lower part right and left reinforcing ears each having a semicircular cutout; and 
a substantially cylindrical clamp conformed by an upper and lower half, each in the shape of a half-round, wherein each of said upper and lower halves is divided into three sections, front, central and rear, by peripheral ridges, wherein the lower half comprises an orifice for receiving food in the central section, wherein said upper half comprises in its front section retaining and coupling means of a securing element; and a T-shaped curved tongue that slides through said peripheral ridges and over a groove in an outer surface of said lower half, wherein said tongue comprises adjacent to its rear end a through hole, and at its front end a tongue gripping media for better handling thereof, wherein said tongue has the function of opening and closing the passage of food through the food receiving orifice, 
wherein when the feeder is rotated, either clockwise or counter-clockwise, to be placed in its resting or washing position at approximately 160⁰ or 70⁰, depending on the direction in which it is turned, said feeder is maintained and secured in said position by means of said securing element, by rotating the flange on the central section of the clamp, so that said and coupling means coincides with the respective semicircular cutout of the right or left reinforcing ear of said flange according to the sense in which the feeder is rotated and inserting said securing element through said retaining and coupling means and semicircular cutout.
The poultry feeder with double-directional of the plate comprises at one of its corners two laterally extending fitting projections; and wherein each of said releasing sections comprises, 
The poultry feeder with double-directional further comprises a depression in the center thereof with a flat surface forming two hump sections, which has the function of uniformly distributing the food throughout the plate.
The poultry feeder with double-directional upper hole.
The poultry feeder with double-directional prevents the two parts of the throat of the flange from decoupling 
The poultry feeder with double-directional that are to be attached to tubes with a seam or rim in any sense so as not to have to flip the feeder.
The poultry feeder with double-directional tongue gripping media is 
The poultry feeder with double-directional .

Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record fails to disclose or render obvious a poultry feeder as claimed in detail, especially the feature of the semi-circular cutouts located on the left and right ears of the flange, the upper half of the clamp comprising retaining and coupling means of the securement element on its front section, the feeder being rotated either clockwise or counter-clockwise including a resting or washing position at approximately 160⁰ or 70⁰, and the interactions between the semi-circular cutouts interactions with the retaining and coupling means of the securement element.
Prieto 1 (US 9713320 B2) in view of Greenwood (US 20080156269 A1) and Prieto 2 (US D786511 S) disclose a similar poultry feeder as the claimed invention. However, Prieto 1 in view of Greenwood and Prieto 2 lack the semi-circular cutouts located on the left and right ears of the flange, the upper half of the clamp comprising retaining and coupling means of the securement element on its front section, the feeder being rotated either clockwise or counter-clockwise including a resting or washing position at approximately 160.
Thus, the prior art does not fairly teach these features as specifically required by the claimed apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prieto 1 (US 9713320 B2), Greenwood (US 20080156269 A1), Prieto 2 (US D786511 S), and Anderson (WO 0049857 A1). Prieto 1 discloses the generic form of the instant applications poultry feeder including rotation aspects. Greenwood discloses cutouts on the surface of the feeder. Prieto 2 discloses an L-shaped tongue similar to the instants T-shaped tongue. Anderson discloses a flange type device including circular cutouts on the bottom which receive screws for securement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NICOLE PAIGE MACCRATE/            Examiner, Art Unit 3642                                                                                                                                                                                            
/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643